           Case 4:19-cv-00076-CDL Document 46 Filed 11/20/19 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION

     PEDRO BURGOS,                                )
                                                  )
          Plaintiff,                              )
                                                  )       Civil Action File No.
     v.                                           )
                                                  )       4:19-CV-76-CDL
     OPTION ONE MORTGAGE                          )
     CORPORATION,                                 )
                                                  )
          Defendant.                              )

     SAND CANYON CORPORATION’S REPLY IN SUPPORT OF ITS MOTION FOR
               ATTORNEY FEES PURSUANT TO 28 U.S.C. § 1927

          Defendant Sand Canyon Corporation f/k/a Option One Mortgage Corporation (“Sand

Canyon”) submits this reply to “Plaintiff’s Memorandum of Law in Opposition to Defendant’s

Motion for Attorney’s Fees & Cost” (Doc. 44).

                                              ARGUMENT

          Plaintiff and his counsel Frederick Jones’ (“Jones”) response to Sand Canyon’s Motion

for Attorney Fees further demonstrates why sanctions are appropriate against Jones.1

A.        Jones Misrepresents The Law On 28 U.S.C. § 1927, Which Applies An Objective
          Standard.

          Sand Canyon’s motion for attorney fees was filed under 28 U.S.C. § 1927. Sand Canyon

set forth the proper standard the Court should apply in considering the motion in pages 3-5 of its

principal brief. (Doc. 40-1, pp. 4-6). Importantly, Sand Canyon pointed out on page 4 that “bad

faith” within the meaning of § 1927 does not mean subjective bad faith or deliberate

wrongdoing. See Amlong & Amlong, P.A. v. Denny’s, Inc., 500 F.3d 1230, 1239 (11th Cir. 2007).

Instead, the Eleventh Circuit has explained: “it is clear from the statutory language and the case

1
 Since Sand Canyon’s Motion for Attorney Fees under 28 U.S.C. § 1927 is filed against Jones, Sand Canyon will
generally refer to “Jones” throughout this Reply, rather than “Plaintiff and Jones.”

                                                      1
           Case 4:19-cv-00076-CDL Document 46 Filed 11/20/19 Page 2 of 10



law that for purposes of § 1927, bad faith turns not on the attorney’s subjective intent, but on the

attorney’s objective conduct.” Id. (emphasis supplied).

         Nevertheless, beginning on page 5 of Plaintiff’s response, Jones argues that § 1927

applies a subjective bad faith standard. To support his errant position, Jones discusses at length

various cases involving the Court’s “inherent power” to sanction attorneys appearing before the

Court, rather than cases involving sanctions under § 1927. Undisputedly, the Court’s inherent

power to sanction is generally subject to a subjective bad faith standard.2 But that was not the

basis of Sand Canyon’s motion for fees, and Jones’ attempt to intermingle the two different types

of sanctions and the different standards applicable to each appears to be intended solely to

confuse the matter.

         Then, on page 11, Jones leaves no doubt as to the reason he included the discussion of the

Court’s inherent power to sanction. Here, Jones blatantly misrepresents the applicable standard

for awarding sanctions under § 1927. In paragraph 17, Jones argues: “An attorney do [sic] not

multiplies [sic] proceedings ‘unreasonably and vexatiously’ within the meaning of 28 U.S.C. §

1927 when the attorney’s conduct is not so egregious so as to ‘tantamount to bad faith.’” (Doc.

44, p. 11, ¶ 17) (emphasis original). Jones continues his argument in paragraph 18 and says:


2
   In Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218 (11th Cir. 2017), the Eleventh Circuit
explained that the standard a court applies in exercising its inherent power to sanction “is a subjective standard with
a narrow exception for conduct tantamount to bad faith. Furthermore, recklessness alone does not constitute
conduct tantamount to bad faith.” Id. at 1223. The court stated further:

         As a starting point, the inherent-powers standard is a subjective bad-faith standard. The
         Supreme Court recently summarized the scope of a court’s inherent powers, stating: “[A] court has
         [the] inherent power to award attorney’s fees to a party whose litigation efforts directly benefit
         others, to sanction the willful disobedience of a court order, and to sanction a party who has acted
         in bad faith, vexatiously, wantonly, or for oppressive reasons.” Marx v. Gen. Revenue Corp., 568
         U.S. 371, 382 (2013) (citing Chambers v. NASCO, INC., 501 U.S. 32, 45–46 (1991)). Our circuit
         has linked inherent power sanctions with subjective bad faith—“there is nothing preventing a
         federal court from exercising its inherent power to sanction an attorney, a party, or a law firm for
         their subjective bad faith.” In re Mroz, 65 F.3d 1567, 1576 (11th Cir. 1995).

Purchasing Power, LLC, 851 F.3d at 1223–24 (emphasis supplied).

                                                          2
          Case 4:19-cv-00076-CDL Document 46 Filed 11/20/19 Page 3 of 10



“As the Eleventh Circuit has held: ‘bad faith’ in this context means subjective bad faith – that

is, deliberate wrongdoing, such as proceeding with claims the attorney knows for a fact are false

or frivolous.” See, Amlong & Amlong, PA v. Denny’s, Inc., 500 F. 3d 1230 – (11th Cir. 2007).”

(Doc. 44, p. 11, ¶ 18) (italicized emphasis in original; underlined and bold emphasis supplied).

Then, Jones reasons: “subjective bad faith is not shown to have been caused by the Plaintiff in

this case as a matter of Federal law. (Doc. 44, p. 11, ¶ 18).

         Contrary to Jones’ representation to this Court, the full quote from Amlong plainly states

that an objective standard applies to § 1927 and it also reflects that the Amlongs were making the

argument at the beginning of the quote; it was not the Eleventh Circuit’s holding as indicated in

Plaintiff’s brief:

         The Amlongs argue, however, that “bad faith” in this context
         means subjective bad faith—that is, deliberate wrongdoing, such as proceeding
         with claims the attorney knows for a fact are false or frivolous. In other legal
         contexts, the term “bad faith” usually refers to deliberate fraud or misconduct. See
         Black’s Law Dictionary 149 (8th ed. 2004) (defining “bad faith” as “[d]ishonesty
         of belief or purpose”); cf. United States v. Foxman, 87 F.3d 1220, 1223 n.2 (11th
         Cir. 1996) (interpreting references to “bad faith” delay in criminal prosecutions to
         mean situations where “the government acted to delay an indictment, hoping that
         the delay ... would prejudice the defense”). But it is clear from the statutory
         language and the case law that for purposes of § 1927, bad faith turns not on
         the attorney’s subjective intent, but on the attorney’s objective conduct. The
         term “unreasonably” necessarily connotes that the district court must compare the
         attorney’s conduct against the conduct of a “reasonable” attorney and make a
         judgment about whether the conduct was acceptable according to some objective
         standard. The term “vexatiously” similarly requires an evaluation of the attorney’s
         objective conduct.

Amlong & Amlong, P.A. v. Denny’s, Inc., 500 F.3d 1230, 1239-40 (11th Cir. 2007) (emphasis

supplied).3 Jones is not engaging in legal argument in his brief—it is blatant misrepresentation.




3
  In an apparent attempt to disguise his misrepresentation, Jones copied the portion of this quote that states an
objective standard is applied without putting it in quotations marks and without attributing it to Amlong or otherwise
explaining its application to the pending motion. (Doc. 44, p. 11, ¶ 19).

                                                          3
          Case 4:19-cv-00076-CDL Document 46 Filed 11/20/19 Page 4 of 10



        Now, although an objective standard applies, this Court should still evaluate whether

Jones acted intentionally. As the Eleventh Circuit explained in Amlong:

        In short, a district court may impose sanctions for egregious conduct by an
        attorney even if the attorney acted without the specific purpose or intent to
        multiply the proceedings. That is not to say the attorney’s purpose or intent is
        irrelevant. Although the attorney’s objective conduct is the focus of the
        analysis, the attorney’s subjective state of mind is frequently an important
        piece of the calculus, because a given act is more likely to fall outside the
        bounds of acceptable conduct and therefore be “unreasonabl[e] and
        vexatious[ ]” if it is done with a malicious purpose or intent.

Amlong, 500 F.3d at 1241 (emphasis supplied). Sand Canyon submits that Plaintiff’s repeated

frivolous filings in this case, including his repeated threats of bar complaints and sanctions

against its counsel, combined with Jones’ history of engaging in such conduct in other cases

demonstrates that Jones acted intentionally.

        For example, in Wilson v. JP Morgan Chase Bank, N.A., 2012 WL 603595 (N.D. Ga.

Feb. 24, 2012), the court cautioned Jones “to remember his obligations under Rule 11 and to

refrain from filing duplicative and redundant motions that have no legal support.” Id. at *6.4

Similarly, in Milligan v. IBM Se. Employees Fed. Credit Union, 2011 WL 13217306 (N.D. Ga.

Oct. 26, 2011), report and recommendation adopted, 2011 WL 132217723 (N.D. Ga. Nov. 22,

2011), a case in which Jones withdrew from his representation of the plaintiffs after the court

repeatedly denied his meritless attempts to hold the defendant in default, the court referred to

Jones’ filings as “vexatious.” Id. at *6 (emphasis supplied). Additionally, “based on the equities,

the parties’ pleadings, and the vexatious nature of Plaintiff’s repeated but meritless motions

for entry of default,” the court agreed to Plaintiff’s request to voluntarily dismiss the case




4
  In Wilson, the court noted that Jones suggested that JPMorgan’s counsel should be subject to Rule 11 sanctions,
but the Court rejected Jones’ suggestion, explaining that “the lack of merit in Plaintiff’s suggestion of Rule 11
sanctions … is obvious.” Wilson, 2012 WL 603595, * 6 (emphasis supplied).

                                                       4
          Case 4:19-cv-00076-CDL Document 46 Filed 11/20/19 Page 5 of 10



without prejudice but conditioned the dismissal on the stipulation that if the Plaintiffs re-filed

their case, the court would award “costs and attorney’s fees” against them. Id.

         Similarly, in First Tennessee Bank v. Cosby, 2011 WL 13217908 (N.D. Ga. June 13,

2011), Jones represented the defendant homeowner and improperly removed the case to federal

court.   After doing so, he filed multiple “motions” for declaratory judgment, preliminary

injunctions, and findings of fact, all of which were denied. In remanding the case to state court,

the magistrate judge ordered that Jones’ client “post a $10,000 bond should he again file another

removal of this state court action, so that an award of attorney’s fees and sanctions against the

removing party will be covered in the event of another unfounded removal of this action is

attempted.” Id. at *4 (emphasis supplied). The district court adopted the magistrate judge’s

report and recommendation over Jones’ objection. 2012 WL 13008340 (N.D. Ga. Feb. 27, 2012).

In reaching its decision, the court noted that Jones’ objections “consist of irrelevant facts and

quotes and inaccurate statements of law.” Id. at *1. Jones’ pattern of frivolous filings in these

cases is evidence that his vexatious conduct in the present case was intentional.

B.       The Legal Theories That Jones Claims Support A Good Faith Belief Are Frivolous.

         On page 6 of his response, Jones points to three legal theories that he claims support his

good faith in advancing the arguments at issue. However, this Court has already reviewed these

arguments and found them so devoid of merit that they did not warrant any discussion. In the

Order entered on October 3, 2019, the Court stated: “The Court finds Plaintiff’s other arguments

in favor of setting the judgment aside unpersuasive, and quite frankly, not worthy of additional

discussion.” (Doc. 38, p. 8) (emphasis supplied).

         First, Jones says he acted in good faith because of the “pending appeal” “that acted as a

supersedeas in this case at the time of the May 1st, 2019 hearing.” (Doc. 44, p. 6, ¶ 4). Jones is

referring to the notice of appeal he filed regarding a post-judgment order that merely set a
                                                 5
             Case 4:19-cv-00076-CDL Document 46 Filed 11/20/19 Page 6 of 10



hearing on a post-judgment motion. Of course, the Court has already noted that Jones’ attempt

to appeal the notice of hearing on the post-judgment motions was “clearly frivolous.” (Doc. 38,

p. 8 n.2).

          Second, Jones claims he had a good faith belief that the default judgment could not be set

aside “after the term of court.” (Doc. 44, p. 6, ¶ 4). This argument is also frivolous because the

judgment was set aside due to insufficient service of process. (Doc. 1-7, p. 3, May 1, 2019

Order).      And Georgia law is clear that “[s]ervice of process is essential to give a court

jurisdiction of a case” and that a “judgment void for lack of jurisdiction of the person may be

attacked at any time.” Womble v. Commercial Credit Corp., 203 S.E.2d 204, 205 (Ga. 1974); see

also O.C.G.A. § 9-11-60(d)(1), (f).

          Third, Jones argues that he had a good faith belief that “Defendant’s counsel lacked

authority as a public officer to issue a notice of hearing as he was not a Clerk of Court to set a

hearing as required by order of the Superior Court of Muscogee County.” (Doc. 44, p. 6, ¶ 4).

However, there is no law requiring hearing notices to be served by a court clerk as opposed to an

attorney for one of the parties. Further, the hearing was being re-scheduled at Jones’ request,

notice of the new hearing date was served on Jones twenty (20) days prior to the hearing, Jones

filed supplemental arguments before the hearing, and, most importantly, Jones and his client

attended and fully participated in the hearing without objection.

          Jones’ arguments are frivolous and do not support a finding of good faith.

C.        Jones Cannot Avoid Liability By Claiming His Client Directed His Conduct.

          Jones next argues that he cannot be held liable under 28 U.S.C. § 1927 because he acted

at the direction of his client. (Doc. 44, p. 7, ¶ 1; p. 12, ¶ 1). However, “[n]othing could be farther

from the truth.” Blair v. Shenandoah Women’s Ctr., Inc., 757 F.2d 1435, 1438 (4th Cir. 1985).

Indeed, courts have emphatically rejected “any suggestion that a lawyer may shield his
                                                  6
         Case 4:19-cv-00076-CDL Document 46 Filed 11/20/19 Page 7 of 10



transgressions behind the simplistic plea that he only did what his client desired.” Id. In Thomas

v. Tenneco Packaging Co., 293 F.3d 1306 (11th Cir. 2002), the Eleventh Circuit explained:

       An attorney should not be an unreflecting conduit through which the
       opinions or desires of a client or witness are permitted to flow unchecked. As
       the Georgia ethics rules indicate, an attorney has a duty to “exercise
       independent professional judgment.” Georgia Code Canon 5 (capitalization and
       italics omitted); cf. Georgia Rule 2.1 (same). Independent judgment is an essential
       ingredient of good lawyering, since attorneys have duties not only to their
       clients, but also, as officers of the court, to the “system of justice” as a whole.
       Malautea v. Suzuki Motor Co., 987 F.2d 1536, 1546 (11th Cir.1993) (“All
       attorneys, as ‘officers of the court,’ owe duties of complete candor and primary
       loyalty to the court before which they practice. An attorney's duty to a client can
       never outweigh his or her responsibility to see that our system of justice functions
       smoothly.”). Given this duty, it follows that an attorney cannot “file first and
       think later,” In re TCI Ltd., 769 F.2d 441, 442 (7th Cir.1985), thereby
       neglecting to employ his or her independent professional judgment to
       consider the plausibility and the appropriateness of what is asserted in the
       filed document.

Thomas, 293 F.3d at 1327 (emphasis supplied).

       Jones’ attempt to hide behind his client’s instructions to file the frivolous motions does

not shield him from liability in this case. See Torres v. City of Orlando, 264 F. Supp. 2d 1046,

1055–56 (M.D. Fla.), aff’d, 88 F. App’x 391 (11th Cir. 2003) (“An attorney’s ethical obligation

of zealous advocacy on behalf of his or her client does not amount to carte blanche to burden the

federal courts by pursuing claims that are frivolous on the merits.”).

D.     Section 1927 Does Not Require A Safe-Harbor Notice Like Rule 11.

       Jones also argues that he was never put on notice of Sand Canyon’s intent to seek

attorney fees. (Doc. 44, p. 12, ¶ 1). However, unlike Rule 11, there is no requirement that a

movant under § 1927 provide prior notice of its intent to file a motion for attorney fees. In

Ridder v. City of Springfield, 109 F.3d 288 (6th Cir. 1997), the court explained: “Unlike Rule 11

sanctions, a motion for excess costs and attorney fees under § 1927 is not predicated upon a ‘safe

harbor’ period, nor is the motion untimely if made after the final judgment in a case.” Id. at 297;


                                                 7
         Case 4:19-cv-00076-CDL Document 46 Filed 11/20/19 Page 8 of 10



see also Brickwood Contractors, Inc. v. Datanet Eng’g, Inc., 369 F.3d 385, 389 n.2 (4th Cir.

2004) (explaining that failure to comply with safe-harbor provision under Rule 11 has “no effect

on the court’s authority…to award costs pursuant to 28 U.S.C.A. § 1927”).

       Similarly, in Macort v. Prem, Inc., 208 F. App’x 781 (11th Cir. 2006), the court

explained that the movant’s failure to provide the 21-day safe-harbor noticed “forecloses Rule 11

sanctions” and that as a result, the court could “consider only whether § 1927 sanctions” were

appropriate. Id. at 786. Sand Canyon’s motion is filed under 28 U.S.C. § 1927, not Rule 11.

Prior notice was plainly not required in order to seek attorney’s fees under § 1927, and Jones’

argument to the contrary is meritless.

E.     Jones’ Claim That The Invoices Are Not Authenticated Is Baseless.

       Jones does not challenge the amount of attorney fees being sought; he only argues in

conclusory fashion that “the attorney’s invoice bill is mostly redacted and not properly

authenticated.” (Doc. 44, p. 12, ¶ 2).   However, Jones does not cite to any rules or cases that

support his position, nor does he explain his argument in any further detail. Once again, Jones’

argument fails because Sand Canyon’s bills have been properly authenticated by the Affidavits

of Stephen Walsh and Gary Toman, (Docs. 40-2 and 40-3), both of which were included in Sand

Canyon’s original filing and discussed in pages 13 and 14 of Sand Canyon’s brief.             As

demonstrated therein, the itemized invoices included in Sand Canyon’s submission at Doc. 40-2,

pp. 8-19, are the actual invoices incurred by Sand Canyon for professional services provided by

Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC (“WWHGD”) in July, August, and September

2019 in opposing Plaintiff’s five (5) frivolous motions which are the subject of Sand Canyon’s

motion for attorney fees. (Doc. 40-2, Walsh Aff. ¶ 11; Doc. 40-3, Toman Aff. ¶ 10).

       The Walsh and Toman Affidavits explain further that these invoices are WWHGD’s

business records, made and kept in the ordinary course of business, and that the invoices
                                                8
         Case 4:19-cv-00076-CDL Document 46 Filed 11/20/19 Page 9 of 10



accurately reflect the amount of time, the hourly rate, and the charge for each WWHGD

professional working on the matter. (Doc. 40-2, Walsh Aff. ¶ 12; Doc. 40-3, Toman Aff. ¶ 11).

This undisputed testimony, along with the production of the invoices themselves, is more than

sufficient to demonstrate that the invoices are what they purport to be. See Fed. R. Evid. 901(a).

Jones’ authentication argument is plainly meritless.

       Similarly, Jones’ complaint about the redactions is also without merit. Time entries that

are not being pursued in Sand Canyon’s motion are redacted. Additionally, portions of some

entries that are being sought have limited redactions to exclude attorney-client privileged

information included in the description. (Doc. 40-2, Walsh Aff. ¶ 12; Doc. 40-3, Toman Aff. ¶

11). There are no other redactions, and the limited redactions do not impede a determination of

whether the activity was related to the motions at issue. See, e.g., Hartford Fire Ins. Co. v. P & H

Cattle Co., 2006 WL 3612661, at *4 (D. Kan. Dec. 11, 2006). Further, Jones does not complain

about any specific time entry being redacted, nor does he provide any explanation as to why or

how the limited redactions affect his ability to oppose Sand Canyon’s motion. His general

objection includes no case cites, details or any other specifics and should be summarily rejected

by this Court.

                                         CONCLUSION

       In sum, Jones’ behavior in filing of the five (5) frivolous motions is wholly unacceptable.

Sanctions are warranted under 28 U.S.C. § 1927 in the undisputed amount of $126,982.00.




                                                 9
        Case 4:19-cv-00076-CDL Document 46 Filed 11/20/19 Page 10 of 10



                                                     Respectfully submitted,

                                                     WEINBERG, WHEELER,
                                                     HUDGINS, GUNN & DIAL, LLC


                                                     /s/ Gary J. Toman
                                                     Gary J. Toman
                                                     Georgia Bar No. 714651
                                                     3344 Peachtree Road, NE,
                                                     Suite 2400
                                                     Atlanta, Georgia 30326
                                                     Phone: 404-832-9592
                                                     Fax: 404-875-9433
                                                     GToman@wwhgd.com


                                                     /s/ Stephen A. Walsh
                                                     Stephen A. Walsh (Admitted pro hac vice)
                                                     100 Corporate Parkway, One Lake Level
                                                     Birmingham, AL 35242
                                                     Phone: 205-572-4107
                                                     Fax: 205-572-4199
                                                     SWalsh@wwhgd.com

                                                     Attorneys for Sand Canyon Corporation
                                                     f/k/a Option One Mortgage Corporation



                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was served on counsel of record for Plaintiff by filing
the foregoing on the Court’s ECF system, which will email notice to counsel:

                                   Frederick S. Jones
                        Johnson, Jones, Watkins & Cooper, LLC
                             218 Flat Shoals Church Road
                                Stockbridge, GA 30281
                           black_dragon _talon@yahoo.com

       Respectfully submitted this 20th day of November 2019.


                                                     /s/ Gary J. Toman
                                                     Gary J. Toman

                                                10
